Case 18-24070-GLT        Doc 288     Filed 11/27/19 Entered 11/27/19 14:04:40           Desc Main
                                    Document      Page 1 of 6


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                           Bankruptcy No. 18-24070-GLT

  ONEJET, INC.,
                                                   Chapter 7
                        Debtor.
                                                   Related Doc. Nos.: 222, 245, 247, 266
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,

                         Movant,

  COMMONWEALTH OF PENNSYLVANIA
  DEPARTMENT OF COMMUNITY AND
  ECONOMIC DEVELOPMENT and
  REDEVELOPMENT AUTHORITY OF
  ALLEGHENY COUNTY,

                        Respondents.


  MOTION FOR AN ORDER CONTINUING THE AUCTION OF SUBSTANTIALLY
 ALL OF THE DEBTOR’S INTELLECTUAL PROPERTY AND RESCHEDULING THE
                    SALE CONFIRMATION HEARING

        Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of OneJet, Inc.,

 by and through her undersigned counsel, files this Motion for an order continuing the Auction of

 Substantially all of the Debtor’s Intellectual Property and Rescheduling the Sale Confirmation

 Hearing (the “Motion”), and in support thereof states as follows:

                                  JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the Western District of Pennsylvania (the

 “Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

 proceeding under 28 U.S.C. § 157(b) (2). Venue is proper in this district pursuant to 28 U.S.C. §§

 1408 and 1409.
Case 18-24070-GLT           Doc 288    Filed 11/27/19 Entered 11/27/19 14:04:40             Desc Main
                                      Document      Page 2 of 6


        2.      The statutory predicates for the relief requested herein are sections 105 and 363 of

 title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rules

 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”).

                                    FACTUAL BACKGROUND

        3.      On the October 17, 2018, petitioning creditors filed an involuntary petition for relief

 under chapter 7 of title 11 of the Bankruptcy Code against OneJet, Inc. (the “Debtor”).

        4.      On November 13, 2018, the Court entered an order for relief [Doc. No. 28], granting

 the Petition against the Debtor.

        5.      On November 13, 2018, the Trustee was appointed to administer the estate of the

 Debtor.

        6.      On February 27, 2019, the Court entered an order authorizing the employment of

 the law firm of Bernstein-Burkley, P.C. as special counsel for the Trustee (“Special Counsel”).

        7.      The Debtor is a California corporation and was primarily engaged in airline

 transportation services.

        8.      The Debtor owns various intellectual property pertaining to systems, methods, and

 machine-readable storage media for interfacing with a computer flight system. The Debtor’s

 intellectual property includes certain patents and trademarks.

        9.      On June 23, 2019, the Trustee filed a Motion for Entry of an Order Approving (i)

 Bidding Procedures for the Sale of Substantially all of the Debtors Intellectual Property and (ii)

 Form and Manner of Sale Notice ( the “Bidding Procedures Motion”)[Doc. No. 220].

        10.     Simultaneous, the Trustee also filed Motion Entry of an Order (I) Approving Sale

 of Substantially All of the Debtor’s Intellectual Property Free and Clear of Liens, Claims and

 Encumbrances and (II) Granting Related Relief (the “Sale Motion”)[Doc. No. 222] and an
Case 18-24070-GLT         Doc 288     Filed 11/27/19 Entered 11/27/19 14:04:40              Desc Main
                                     Document      Page 3 of 6


 application to employ Sherwood Partners, Inc. (“Sherwood”) to serve as Sales Agent [Doc. No.

 218].

         11.    On October 29, 2019, the Court entered an order approving the employer of

 Sherwood as sales agent to assist in the sale process [Doc. No. 246].

         12.    The Court also entered an order granting the Bidding Procedures Motion (the

 “Bidding Procedures Order”) [Doc. No. 247].

         13.    Pursuant to the Bidding Procedures Order, an auction sale was scheduled for

 December 03, 2019 (the “Auction Sale”) to be held at Special Counsel’s office. Additionally, the

 Court entered a text order [Doc. No. 245] scheduling a sale confirmation hearing for December

 05, 2019 at 10:30 a.m. (the “Sale Hearing”).

         14.    In accordance with the Bidding Procedures Order, the Trustee filed Notice

 regarding a Notice of (I) Sale of Substantially All of The Debtor’s Intellectual Property Free And

 Clear of Liens, Claims, Encumbrances, And Interest; (II) Auction; And (III) Sale Confirmation

 Hearing (the “Sale Notice”) [Doc. No. 266].

                                      RELIEF REQUESTED

         15.    By this Motion, the Trustee respectfully request that the Court continues the

 Auction Sale to February 07, 2019 at 1:00 p.m. and reschedules the Sale Confirmation Hearing

 within ten days from the Auction Sale.

         16.    The Trustee continuation of the Auction Sale and the Sale Confirmation Hearing as

 the filing of this Motion the Trustee has not received any offers for the purchase of the intellectual

 property.
Case 18-24070-GLT          Doc 288     Filed 11/27/19 Entered 11/27/19 14:04:40               Desc Main
                                      Document      Page 4 of 6


        17.      While The Trustee and Sherwood have closely worked together in the last several

 months in preparation for the sale, however, these efforts have not resulted in a viable offer to

 present to the Court for approval.

        18.      Special Counsel and Sherwood have constantly conferred in the last several months

 regarding marketing strategy, potential buyers, and strategic planning.

        19.      Specifically, Sherwood heavily and actively marketed the intellectual property by

 executing the following efforts:

              a. Researched and prepared a non-confidential sale memorandum describing the

                 assets subject to the sale;

              b. Researched key categories of target buyers based on Sherwood’s prior transaction

                 in the aviation sector;

              c. Developed a list of 125 prospective buyers within the following categories: (i) U.S.-

                 based regional and charter airline carriers, (ii) international regional and charter

                 airline carriers, (iii) airline systems and service providers, (iv) major airlines – U.S.

                 and international, (v) other technology and transportation companies, (vi) patent

                 acquirers;

              d. Researched contacts at each of the prospective target companies. Contacted target

                 companies in successive rounds of outreach both by phone and email

                 communications;

              e. Researched several airline carrier and aviation trade organizations for potential

                 marketing to such organizations’ member lists.;

              f. To date, Sherwood facilitated the execution of non-disclosure agreements with five

                 (5) companies, three (3) of which have since passed; the remaining two (2)
Case 18-24070-GLT          Doc 288     Filed 11/27/19 Entered 11/27/19 14:04:40             Desc Main
                                      Document      Page 5 of 6


                 companies under NDA have not yet completed their due diligence and evaluative

                 reviews. In addition, four (4) additional companies had expressed a level of interest

                 to review the assets but have not yet responded conclusively with their desire to

                 execute a non-disclosure agreement;

              g. Established an online virtual data room for buyers under non-disclosure agreements

                 to review confidential information about the assets; and

              h. Facilitated telephonic discussions of the software and intellectual property with any

                 buyers;

        20.      In addition, Special Counsel complied with the local rule advertisement

 requirements by posting the Sale Notice on EASI on November 13, 2019.

        21.      The Sale Notice was also published on the Legal Journal of Allegheny County Bar

 Association on November 8, 2019 and on the Post-Gazette on November 15, 2019.

        22.      Sherwood received responses from approximately seventy (70) of the prospective

 buyers, of which sixty-one (61) had passed prior to executing a non-disclosure agreement and

 formally reviewing the opportunity.

        23.      Although no offers have been received, Sherwood continues to liaise with all of

 these companies which have expressed interest in the assets. In addition, Sherwood continues to

 reach out to companies which had not yet responded to prior outreach.

        24.      Moreover, Sherwood continues to research other categories of buyers and/or other

 prospective buyers to target in its additional advertisement efforts.

        25.      The Trustee and Sherwood believe and therefore asserts that it is in the best interest

 the bankruptcy estates and the creditors to continue and reschedule the Auction Sale and the Sale
Case 18-24070-GLT          Doc 288     Filed 11/27/19 Entered 11/27/19 14:04:40            Desc Main
                                      Document      Page 6 of 6


 Confirmation Hearing to allow additional time to explore the market and maximize the exposure

 of the sale to potential buyers.

         26.     The parties have invested significant time and efforts in the sale process and expect

 that additional time will maximize the probabilities of finding a buyer for the assets.

         27.     The continuance of the Auction Sale and the Sale Confirmation Hearing, will allow

 the parties to continue to work together to best ascertain the value of the assets and where to focus

 their efforts to find a potential buyer.

         28.       Accordingly, the Trustee respectfully request that the Court continues the Auction

 Sale to February 07, 2019 at 1:00 p.m. and reschedules the Sale Confirmation Hearing within ten

 days from the Auction Sale.

         29.     Upon the approval of this Motion, the Trustee will serve a renewed Sale Notice

 with the updated Auction Sale, bidding deadline, and Sale Confirmation Hearing on the entire

 mailing matrix.

         WHEREFORE, the Trustee respectfully request the entry of an order continuing the

 Auction Sale and rescheduling the Sale Confirmation Hearing.



 Dated: November 27, 2019                              BERNSTEIN-BURKLEY, P.C.


                                                       By: /s/ Kirk B. Burkley
                                                       Kirk B. Burkley, Esq. PA I.D.: 89511
                                                       kburkley@bernsteinlaw.com
                                                       Keila Estevez, Esq. PA I.D.: 324601
                                                       kestevez@bernsteinlaw.com
                                                       707 Grant Street, Suite 2200, Gulf Tower
                                                       Pittsburgh, PA 15219
                                                       Phone: (412) 456-8100
                                                       Fax: (412) 456-8135

                                                       Special Counsel for Trustee
